Exhibit 10.1

Execution Version

BORROWING BASE INCREASE AGREEMENT AND AMENDMENT NO. 5

TO CREDIT AGREEMENT

This BORROWING BASE INCREASE AGREEMENT AND AMENDMENT NO. 5 TO CREDIT AGREEMENT
(“Agreement”) dated as of October 26, 2018 (the “Effective Date”), is among Penn
Virginia Holding Corp., a Delaware corporation (the “Borrower”), Penn Virginia
Corporation, a Virginia corporation (the “Parent”), the subsidiaries of the
Borrower party hereto (together with the Parent, each a “Guarantor” and
collectively, the “Guarantors”), the Lenders (as defined below) party hereto,
and Wells Fargo Bank, National Association, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders and as issuing lender (in
such capacity, the “Issuing Lender”).

RECITALS

A.    The Parent, the Borrower, the Administrative Agent, the Issuing Lender,
and the financial institutions party thereto from time to time, as lenders (the
“Lenders”) are parties to that certain Credit Agreement dated as of
September 12, 2016, as amended by that certain Amendment No. 1 to Credit
Agreement dated as of March 13, 2017, that certain Master Assignment, Agreement
and Amendment No. 2 to Credit Agreement dated as of June 27, 2017, that certain
Master Assignment, Agreement and Amendment No. 3 to Credit Agreement dated as of
September 29, 2017, and that certain Master Assignment, Agreement and Amendment
No. 4 to Credit Agreement dated as of March 1, 2018 (as so amended, the “Credit
Agreement”).

B.    The parties hereto wish to, subject to the terms and conditions set forth
herein, (i) amend the Credit Agreement as provided herein and (ii) increase the
Borrowing Base.

NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1.    Defined Terms. As used in this Agreement, each of the terms
defined in the opening paragraph and the Recitals above shall have the meanings
assigned to such terms therein. Each term defined in the Credit Agreement and
used herein without definition shall have the meaning assigned to such term in
the Credit Agreement, unless expressly provided to the contrary.

Section 2.    Other Definitional Provisions. The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
The word “will” shall be construed to have the same meaning and effect as the
word “shall.” Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. Titles and captions of Articles, Sections and
subsections in this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement.



--------------------------------------------------------------------------------

Section 3.    Amendments to Credit Agreement.

(a)    Article I (Definitions and Accounting Terms) of the Credit Agreement is
hereby amended by adding the following new Section 1.10 to the end thereof:

Section 1.10    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s Legal Requirements): (a) if
any asset, Property, right, obligation, or liability of any Person becomes the
asset, Property, right, obligation, or liability of a different Person, then it
shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.

(b)    Section 1.01 (Certain Defined Terms) of the Credit Agreement is hereby
amended by amending and restating the following definitions to read as follows:

“Capital Lease” means any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases or finance leases
on a balance sheet of such Person under GAAP.

“Eurodollar Base Rate” means, subject to the implementation of a Replacement
Rate in accordance with Section 2.03(c)(vii), (a) in determining Eurodollar Rate
for purposes of determining the Eurodollar Rate for the Adjusted Reference Rate,
the rate per annum for Dollar deposits quoted by the Administrative Agent for
the purpose of calculating effective rates of interest for loans making
reference to the “Daily Three-Month LIBOR” or the “LIBOR Market Index Rate” or
other words of similar import, as the inter-bank offered rate in effect from
time to time for delivery of funds for three (3) months in amounts approximately
equal to the principal amount of the applicable Advances; provided that, the
Administrative Agent may base its quotation of the inter-bank offered rate upon
such offers or other market indicators of the inter-bank market as the
Administrative Agent in its reasonable discretion deems appropriate including
the rate determined under the following clause (b), and (b) in determining
Eurodollar Rate for all other purposes, the rate per annum (rounded upward to
the nearest whole multiple of 1/100th of 1.00%) equal to the interest rate per
annum as published by the ICE Benchmark Administration Limited, a United Kingdom
company (or a comparable or successor quoting service approved by the
Administrative Agent) as the London Interbank Offered Rate, for deposits in
Dollars at 11:00 a.m. (London, England time) two Business Days before the first
day of the applicable Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period; provided that, if such quotation is
not available for any reason, then for purposes of this clause (b), Eurodollar
Base Rate shall then be the rate determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the first day of such
Interest Period in immediately available funds in the approximate amount of the
Advances being made, continued or Converted by the Lenders and with a term
equivalent to such Interest Period would be offered by the Administrative
Agent’s London branch (or other branch or Affiliate of the Administrative Agent,
or in the event that the Administrative Agent does not have a London branch, the
London branch of a Lender chosen by the Administrative Agent) to major banks in
the London or other offshore inter-bank market for Dollars at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; provided further

 

2



--------------------------------------------------------------------------------

that, if the rate determined under the preceding clause (a) or clause (b)
(including, without limitation, any Replacement Rate) is less than zero, then
“Eurodollar Base Rate” shall be deemed to be zero for such determination.
Notwithstanding the foregoing, unless otherwise specified in any amendment to
this Agreement entered into in accordance with Section 2.03(c)(vii), in the
event that a Replacement Rate with respect to a Eurodollar Base Rate is
implemented, then all references herein to the Eurodollar Base Rate shall be
deemed references to such Replacement Rate (including the corresponding rate
that would apply to any determination of Adjusted Reference Rate).

“Fee Letters” mean (a) the Exit Facility Lender Fee Letter dated May 10, 2016,
among the Administrative Agent, the Borrower, and Holdings, (b) that certain
Exit Facility Agent Fee Letter dated May 10, 2016, among the Administrative
Agent, the Borrower, and Holdings, (c) that certain fee letter dated June 27,
2017 among Wells Fargo Securities, LLC, the Borrower, and Holdings, (d) that
certain fee letter dated September 29, 2017 among Wells Fargo Securities, LLC,
the Borrower, and Holdings, (e) that certain fee letter dated March 1, 2018
among Wells Fargo Securities, LLC, the Borrower, and Holdings, and (f) that
certain fee letter dated October 26, 2018 among Wells Fargo Securities, LLC, the
Borrower, and Holdings.

(c)    Section 1.01 (Certain Defined Terms) of the Credit Agreement is hereby
amended by adding the following new definitions in alphabetical order therein:

“Amendment No. 5 Effective Date” means October 26, 2018.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Replacement Rate” has the meaning set forth in Section 2.03(c)(vii).

(d)    Section 1.03 (Accounting Terms; Changes in GAAP) of the Credit Agreement
is hereby amended by adding the following sentence to the end thereof:

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, for purposes of calculations made pursuant to the terms of this
Agreement or any other Loan Document, GAAP will be deemed to treat leases that
would have been classified as operating leases under generally accepted
accounting principles in the United States of America as in effect on
December 31, 2017 in a manner consistent with the treatment of such leases under
generally accepted accounting principles in the United States of America as in
effect on December 31, 2017, notwithstanding any modifications or interpretive
changes thereto that may occur thereafter.

(e)    Section 2.03(c) (Certain Limitations) of the Credit Agreement is hereby
amended by (i) deleting the word “and” after the semicolon of clause
(v) therein, (ii) replacing the “.” at the end of clause (vi) therein with “;
and”, and (iii) adding the following new clause (vii) immediately below clause
(vi) therein:

(vii) Notwithstanding anything to the contrary in clauses (ii), (iii), and
(iv) above, if the Administrative Agent has made the determination (such
determination to be conclusive absent manifest error) or the Majority Lenders
notify the Administrative Agent that the Majority Lenders have made the
determination, that (A) the circumstances described in clause (ii), (iii) or
(iv) have arisen and that such circumstances are unlikely to be

 

3



--------------------------------------------------------------------------------

temporary, (B) any applicable interest rate specified herein is no longer a
widely recognized benchmark rate for newly originated loans in the U.S.
syndicated loan market in the applicable currency or (C) the applicable
supervisor or administrator (if any) of any applicable interest rate specified
herein or any Governmental Authority having, or purporting to have, jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which any applicable interest rate specified herein shall no longer
be used for determining interest rates for loans in the U.S. syndicated loan
market in the applicable currency, then the Administrative Agent may, to the
extent practicable (in consultation with the Borrower and as determined by the
Administrative Agent to be generally in accordance with similar situations in
other transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), establish a replacement interest
rate (the “Replacement Rate”), in which case, the Replacement Rate shall,
subject to the next two sentences, replace such applicable interest rate for all
purposes under the Loan Documents unless and until (1) an event described in
clause (ii), (iii), or (iv) occurs with respect to the Replacement Rate or
(2) the Administrative Agent (or the Majority Lenders through the Administrative
Agent) notifies the Borrower that the Replacement Rate does not adequately and
fairly reflect the cost to the Lenders of funding the Advances bearing interest
at the Replacement Rate. In connection with the establishment and application of
the Replacement Rate, this Agreement and the other Loan Documents shall be
amended solely with the consent of the Administrative Agent and the Borrower, as
may be necessary or appropriate, in the opinion of the Administrative Agent, to
effect the provisions of this clause (vii). Notwithstanding anything to the
contrary in this Agreement or the other Loan Documents (including, without
limitation, Section 9.03), such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
delivery of such amendment to the Lenders, written notices from such Lenders
that in the aggregate constitute Majority Lenders, with each such notice stating
that such Lender objects to such amendment. To the extent the Replacement Rate
is approved by the Administrative Agent in connection with this clause (vii),
the Replacement Rate shall be applied in a manner consistent with market
practice; provided that, in each case, to the extent such market practice is not
administratively feasible for the Administrative Agent, such Replacement Rate
shall be applied as otherwise reasonably determined by the Administrative Agent
(it being understood that any such modification by the Administrative Agent
shall not require the consent of, or consultation with, any of the Lenders).

(f)    Section 4.06 (True and Complete Disclosure) of the Credit Agreement is
hereby amended by adding the following new sentence to the end thereof:

The information included in any Beneficial Ownership Certification provided to
any Lender in connection with this Agreement is true and correct in all respects
as of the date delivered.

(g)    Section 5.06(q) (USA Patriot Act) of the Credit Agreement is hereby
amended by amending and restating such subsection to read as follows:

(q)    USA Patriot Act; Beneficial Ownership. Promptly, following a request by
any Lender, all documentation and other information (including, without
limitation, a Beneficial Ownership Certification) that such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act, and the Beneficial Ownership Regulation;

 

4



--------------------------------------------------------------------------------

(h)    Section 5.06 (Reporting Requirements) of the Credit Agreement is hereby
amended by (i) deleting the word “and” after the semicolon of subsection
(t) therein, (ii) replacing the “.” at the end of subsection (u) therein with “;
and”, and (iii) adding the following new subsection (v) immediately below
subsection (u) therein:

(v)    Beneficial Ownership. Prompt written notice of any change in the
information provided in any Beneficial Ownership Certification delivered to a
Lender that would result in a change to the list of beneficial owners identified
in such Beneficial Ownership Certification.

(i)    Section 8.03 (Exculpatory Provisions) of the Credit Agreement is hereby
amended by (i) deleting the word “and” after the semicolon of subsection
(b) therein, (ii) replacing the “.” at the end of subsection (c) therein with “;
and”, and (iii) adding the following new subsection (d) immediately below
subsection (c) therein:

(d) does not warrant or accept responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the rates in the definition of “Eurodollar Base Rate”.

(j)    Section 9.03(a) (Waivers and Amendments) of the Credit Agreement is
hereby amended by amending and restating such subsection to read as follows:

no amendment, waiver or consent shall, without the consent of each Lender
directly and adversely affected thereby, (i) reduce the amount of, or rate of
interest on, the Advances (other than the Default Rate of interest on the
Advances which may be reduced or waived by the Majority Lenders); provided that
the Administrative Agent and the Borrower may, without the consent of any
Lender, enter into amendments or modifications to this Agreement or any of the
other Loan Documents or enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to implement any
Replacement Rate or otherwise effectuate the terms of Section 2.03(c)(vii) in
accordance with the terms of such Section, (ii) reduce the amount of any fees or
other amounts payable hereunder or under any other Loan Document (other than
those specifically addressed above in this Section 9.03), (iii) amend, waive or
consent to depart from any of the conditions specified in Section 3.01 (other
than such conditions which are expressly noted to be subject to Majority
Lenders’ approval), (iv) increase the Maximum Credit Amount or any obligations
of any Lender, (v) postpone or extend any date fixed for any payment of any fees
or other amounts payable hereunder (other than those otherwise specifically
addressed in this Section 9.03), including an extension of the Maturity Date or
the Commitment Termination Date, or (vi) amend, waive or consent to depart from
Section 2.13(e) or Section 7.06;

(k)    Schedule II to the Credit Agreement is hereby deleted and replaced in its
entirety with Schedule II attached to this Agreement.

Section 4.    Increase in the Borrowing Base. Subject to the terms of this
Agreement, as of the Effective Date, the Borrowing Base shall be increased from
$340,000,000 to $450,000,000 and such Borrowing Base shall remain in effect at
that level until the effective date of the next Borrowing Base redetermination
or adjustment made in accordance with the terms of the Credit Agreement, as
amended hereby. The parties hereto acknowledge and agree that the Borrowing Base
redetermination set forth in

 

5



--------------------------------------------------------------------------------

this Section 4 is the semi-annual redetermination of the Borrowing Base
scheduled to occur on or about October 1, 2018, as provided in
Section 2.02(b)(ii) of the Credit Agreement. Each Lender’s Pro Rata Share of the
resulting Borrowing Base, after giving effect to the increase in the Borrowing
Base set forth in this Section 4, and each Lender’s Maximum Credit Amount, after
giving effect to this Agreement, are as set forth in Schedule II attached
hereto.

Section 5.    Representations and Warranties. Each Loan Party hereby represents
and warrants that:

(a)    after giving effect hereto, the representations and warranties contained
in Article IV of the Credit Agreement and the representations and warranties
contained in the Security Instruments, the Guaranty, and each of the other Loan
Documents are true and correct in all material respects (unless already
qualified by materiality or Material Adverse Change in the text thereof, in
which case, such representations and warranties shall be true and correct in all
respects) on and as of the date hereof, as though made on and as of such date,
except to the extent that any such representation or warranty expressly relates
solely to an earlier date, in which case it shall have been true and correct in
all material respects (unless already qualified by materiality or Material
Adverse Change in the text thereof, in which case, such representations and
warranties shall be true and correct in all respects) as of such earlier date;

(b)    all conditions required under Section 6 of this Agreement have been met
other than such conditions which have been waived by the Lenders; provided that
(1) for items which require the satisfaction of the Administrative Agent or
Lenders, the Borrower may assume such satisfaction and (2) any Responsible
Officer of the Borrower may assume that any signatures of any party other than a
Loan Party have been received by the Administrative Agent and are genuine and
authorized by all requisite actions;

(c)    after giving effect hereto, no Default or Event of Default has occurred
and is continuing;

(d)    the execution, delivery and performance of this Agreement by such Loan
Party are within its corporate, partnership, or limited liability company power
and authority, as applicable, and have been duly authorized by all necessary
corporate, partnership, or limited liability company action, as applicable;

(e)    this Agreement constitutes the legal, valid and binding obligation of
such Loan Party enforceable in accordance with its terms, except as limited by
applicable Debtor Relief Laws affecting the rights of creditors generally and
general principles of equity whether applied by a court of law or equity;

(f)    there are no governmental or other third party consents, licenses and
approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Agreement;

(g)    the Collateral is unimpaired by this Agreement and the Loan Parties have
granted to the Administrative Agent an Acceptable Security Interest in the
Collateral covered by the Security Instruments and such Liens are not subject to
avoidance, subordination, recharacterization, recovery, attack, offset,
counterclaim, or defense of any kind; and

(h)    as of the Effective Date, no action, suit, investigation or other
proceeding by or before any arbitrator or any Governmental Authority is
threatened or pending and no preliminary or permanent injunction or order by a
state or federal court has been entered in connection with this Agreement or any
other Loan Document.

 

6



--------------------------------------------------------------------------------

Section 6.    Conditions to Effectiveness. This Agreement shall become effective
on the Effective Date and enforceable against the parties hereto upon the
occurrence of the following conditions which may occur prior to or concurrently
with the closing of this Agreement:

(a)    The Administrative Agent shall have received (i) this Agreement executed
by duly authorized officers of the Parent, the Borrower, each Guarantor, the
Administrative Agent, and the Lenders, and (ii) that certain fee letter dated as
of the date hereof among Wells Fargo Securities, LLC, the Borrower, and the
Parent (the “Amendment No. 5 Fee Letter”);

(b)    To the extent the Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation (as defined in the Credit Agreement, as
amended hereby), any Lender that has requested, in a written notice to the
Borrower at least 7 days prior to the Effective Date, a Beneficial Ownership
Certification (as defined in the Credit Agreement, as amended hereby) in
relation to the Borrower shall have received such Beneficial Ownership
Certification (provided that, upon the execution and delivery by such Lender of
its signature page to this Agreement, the condition set forth in this clause
(b) shall be deemed to be satisfied); and

(c)    The Borrower shall have paid (i) all fees and expenses of the
Administrative Agent’s outside legal counsel pursuant to all invoices presented
for payment prior to the Effective Date (unless the Administrative Agent
consents to the payment of such fees post-closing), and (ii) the fees required
under the Amendment No. 5 Fee Letter.

Section 7.    Acknowledgments and Agreements.

(a)    Each Loan Party acknowledges that on the date hereof all outstanding
Obligations are payable in accordance with their terms and each Loan Party
waives any defense, offset, counterclaim or recoupment (other than a defense of
payment or performance) with respect thereto.

(b)    The Parent, Borrower, each Guarantor, the Administrative Agent, the
Issuing Lender, and each Lender party hereto does hereby adopt, ratify, and
confirm the Credit Agreement, as amended hereby, and acknowledges and agrees
that the Credit Agreement, as amended hereby, is and remains in full force and
effect, and acknowledge and agree that their respective liabilities and
obligations under the Credit Agreement, as amended hereby, the Guaranty, and the
other Loan Documents, are not impaired in any respect by this Agreement.

(c)    Nothing herein shall constitute a waiver or relinquishment of (i) any
Default or Event of Default under any of the Loan Documents, (ii) any of the
agreements, terms or conditions contained in any of the Loan Documents,
(iii) any rights or remedies of the Administrative Agent or any Lender with
respect to the Loan Documents, or (iv) the rights of the Administrative Agent,
the Issuing Lender, or any Lender to collect the full amounts owing to them
under the Loan Documents.

(d)    From and after the Effective Date, all references to the Credit Agreement
and the Loan Documents shall mean the Credit Agreement and such Loan Documents,
as amended by this Agreement. This Agreement is a Loan Document for the purposes
of the provisions of the other Loan Documents.

Section 8.    Reaffirmation of Security Instruments. Each Loan Party
(a) reaffirms the terms of and its obligations (and the security interests
granted by it) under each Security Instrument to which it is a party, and agrees
that each such Security Instrument will continue in full force and effect to
secure the Secured Obligations as the same may be amended, supplemented, or
otherwise modified from time to time, and (b) acknowledges, represents, warrants
and agrees that the Liens and security interests granted by it pursuant to the
Security Instruments are valid, enforceable and subsisting and create a security
interest to secure the Secured Obligations.

 

7



--------------------------------------------------------------------------------

Section 9.    Reaffirmation of the Guaranty. Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Guaranty are in
full force and effect and that such Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, all of the Guaranteed
Obligations (as defined in the Guaranty), as such Guaranteed Obligations may
have been amended by this Agreement, and its execution and delivery of this
Agreement does not indicate or establish an approval or consent requirement by
such Guarantor under the Guaranty, in connection with the execution and delivery
of amendments, consents or waivers to the Credit Agreement or any of the other
Loan Documents.

Section 10.    Counterparts. This Agreement may be signed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which, taken
together, constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or by e-mail
“PDF” copy shall be effective as delivery of a manually executed counterpart of
this Agreement.

Section 11.    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

Section 12.    Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall be held invalid, illegal or unenforceable in
any respect under any applicable Legal Requirement, the validity, legality, and
enforceability of the remaining provisions contained herein or therein shall not
be affected or impaired thereby.

Section 13.    Governing Law. This Agreement and any claim, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Agreement or any other Loan Document (except,
as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be governed by, and construed
in accordance with, the law of the State of New York (including Section 5-1401
and Section 5-1402 of the General Obligations Law of the State of New York),
without reference to any other conflicts or choice of law principles thereof.

Section 14.    Entire Agreement. THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[SIGNATURES BEGIN ON NEXT PAGE]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

BORROWER:

 

PENN VIRGINIA HOLDING CORP.

By:   /s/ Steven A. Hartman Name:   Steven A. Hartman Title:   Senior Vice
President, Chief Financial Officer and Treasurer

 

PARENT:

 

PENN VIRGINIA CORPORATION

By:   /s/ Steven A. Hartman Name:   Steven A. Hartman Title:   Senior Vice
President, Chief Financial Officer and Treasurer

 

GUARANTORS:

 

PENN VIRGINIA OIL & GAS CORPORATION

PENN VIRGINIA OIL & GAS GP LLC

PENN VIRGINIA OIL & GAS LP LLC

PENN VIRGINIA MC CORPORATION

PENN VIRGINIA MC ENERGY L.L.C.

PENN VIRGINIA MC GATHERING COMPANY L.L.C.

PENN VIRGINIA MC OPERATING COMPANY L.L.C.

PENN VIRGINIA RESOURCE HOLDINGS CORP.

Each By:   /s/ Steven A. Hartman Name:   Steven A. Hartman Title:   Senior Vice
President, Chief Financial Officer and Treasurer

 

PENN VIRGINIA OIL & GAS, L.P. By:   Penn Virginia Oil & Gas GP LLC, its general
partner By:   /s/ Steven A. Hartman Name:   Steven A. Hartman Title:   Senior
Vice President, Chief Financial Officer and Treasurer

 

Signature Page to Borrowing Base Increase Agreement and Amendment No. 5 to
Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Issuing Lender, and a Lender

By:   /s/ Paul Squires Name:   Paul Squires Title:   Managing Director

 

Signature Page to Borrowing Base Increase Agreement and Amendment No. 5 to
Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

LENDER:

 

CITIBANK, N.A., as a Lender

By:   /s/ William McNeely Name:   William McNeely Title:   Senior Vice President

 

Signature Page to Borrowing Base Increase Agreement and Amendment No. 5 to
Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

LENDER:

 

ROYAL BANK OF CANADA, as a Lender

By:   /s/ Kristan Spivey Name:   Kristan Spivey Title:   Authorized Signatory

 

Signature Page to Borrowing Base Increase Agreement and Amendment No. 5 to
Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

LENDER:

 

SUNTRUST BANK, as a Lender

By:   /s/ Brian Guffin Name:   Brian Guffin Title:   Managing Director

 

Signature Page to Borrowing Base Increase Agreement and Amendment No. 5 to
Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

LENDER:

 

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Nancy Mak Name:   Nancy Mak Title:   Senior Vice President

 

Signature Page to Borrowing Base Increase Agreement and Amendment No. 5 to
Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

LENDER:

 

BRANCH BANKING AND TRUST COMPANY,

as a Lender

By:   /s/ Robert Kret Name:   Robert Kret Title:   VP

 

Signature Page to Borrowing Base Increase Agreement and Amendment No. 5 to
Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

LENDER:

 

BANK OF AMERICA, N.A., as a Lender

By:   /s/ Kimberly Miller Name:   Kimberly Miller Title:   Vice President

 

Signature Page to Borrowing Base Increase Agreement and Amendment No. 5 to
Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

LENDER:

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender

By:   /s/ Trudy Nelson Name:   Trudy Nelson Title:   Authorized Signatory By:  
/s/ Megan Larson Name:   Megan Larson Title:   Authorized Signatory

 

Signature Page to Borrowing Base Increase Agreement and Amendment No. 5 to
Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

LENDER:

 

COMERICA BANK, as a Lender

By:   /s/ Chad W. Stephenson Name:   Chad W. Stephenson Title:   Vice President

 

Signature Page to Borrowing Base Increase Agreement and Amendment No. 5 to
Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

LENDER:

 

EAST WEST BANK, as a Lender

By:   /s/ Reed Thompson Name:   Reed Thompson Title:   Senior Vice President

 

Signature Page to Borrowing Base Increase Agreement and Amendment No. 5 to
Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

LENDER:

 

THE HUNTINGTON NATIONAL BANK,

as a Lender

By:   /s/ Cameron Hinojosa Name:   Cameron Hinojosa Title:   Vice President

 

Signature Page to Borrowing Base Increase Agreement and Amendment No. 5 to
Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

LENDER:

 

SOCIÉTÉ GÉNÉRALE, as a Lender

By:   /s/ Max Sonnonstine Name:   Max Sonnonstine Title:   Director

 

Signature Page to Borrowing Base Increase Agreement and Amendment No. 5 to
Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

LENDER:

 

WEST TEXAS NATIONAL BANK, as a Lender

By:   /s/ Thomas E. Stelmar, Jr. Name:   Thomas E. Stelmar, Jr. Title:   Senior
Vice President

 

Signature Page to Borrowing Base Increase Agreement and Amendment No. 5 to
Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

SCHEDULE II

NOTICE INFORMATION AND COMMITMENTS

Each of the commitments to lend set forth herein is governed by the terms of the
Credit Agreement which provides for, among other things, borrowing base
limitations which may restrict the Borrower’s ability to request (and the
Lenders’ obligation to provide) Credit Extensions to a maximum amount which is
less than the commitments set forth in this Schedule II.

Administrative Agent/Issuing Lender:

Wells Fargo Bank, National Association

1525 West W.T. Harris Blvd

Mail Code D1109-019

Charlotte, North Carolina 28262

Attn:    Syndication Agency Services

Telephone:

(704) 590-2706

Telecopy:

(704) 590-2790

with a copy to:

Wells Fargo Bank, National Association

1000 Louisiana Street, 9th Floor

MAC T0002-090

Houston, TX 77002

Attention: Paul Squires

Telephone: (713) 319-1314

Electronic Mail: paul.a.squires@wellsfargo.com

Borrower:

at c/o Penn Virginia Corporation

16285 Park Ten Place, Suite 500

Houston, Texas 77084

Attn: Steven A. Hartman

713-722-6529

Steve.hartman@pennvirginia.com

[continued]

 

Schedule II

Page 1 of 2



--------------------------------------------------------------------------------

Lender

  

Maximum Credit
Amounts

    

Pro Rata Share

   

**Pro Rata Share
of the Borrowing
Base as of the
Amendment No. 5
Effective Date

 

Wells Fargo Bank, National Association

   $ 51,470,588.24        10.294117647 %    $ 46,323,529.42  

Citibank, N.A.

   $ 51,470,588.24        10.294117647 %    $ 46,323,529.42  

Royal Bank of Canada

   $ 51,470,588.24        10.294117647 %    $ 46,323,529.42  

SunTrust Bank

   $ 51,470,588.24        10.294117647 %    $ 46,323,529.42  

Capital One, National Association

   $ 44,117,647.06        8.823529412 %    $ 39,705,882.35  

Branch Banking and Trust Company

   $ 40,441,176.47        8.088235294 %    $ 36,397,058.82  

Bank of America, N.A.

   $ 36,764,705.88        7.352941176 %    $ 33,088,235.29  

Canadian Imperial Bank of Commerce, New York Branch

   $ 29,411,764.71        5.882352941 %    $ 26,470,588.23  

Comerica Bank

   $ 29,411,764.71        5.882352941 %    $ 26,470,588.23  

East West Bank

   $ 29,411,764.71        5.882352941 %    $ 26,470,588.23  

The Huntington National Bank

   $ 29,411,764.71        5.882352941 %    $ 26,470,588.23  

Société Générale

   $ 29,411,764.71        5.882352941 %    $ 26,470,588.23  

West Texas National Bank

   $ 25,735,294.12        5.147058824 %    $ 23,161,764.71  

Total:

   $ 500,000,000.00        100.000000000 %    $ 450,000,000.00  

 

**

Borrowing Base is subject to redetermination and adjustment pursuant to the
terms of the Agreement.

 

Schedule II

Page 2 of 2